Citation Nr: 1222322	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial increased rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling from July 16, 2007 to November 16, 2009, and as 70 percent disabling since November 17, 2009.  

2.  Entitlement to service connection for a skin disease on the arms, back and wrist, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to February 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a June 2008 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma granted service connection for PTSD (50%, effective from July 16, 2007) and denied service connection for a skin disease on the arms, back, and wrist, to include as secondary to in-service herbicide exposure.  The Veteran disagreed with this decision and perfected a timely appeal.

In January 2011, the Board remanded the Veteran's claims for further evidentiary development.  Specifically, the Board instructed the RO to (1) obtain the Veteran's treatment records from the VA Medical Center (VAMC) in Muskogee, Oklahoma, including the VA Outpatient Clinic in Tulsa, Oklahoma since December 2008; and to (2) schedule the Veteran for VA examinations to determine (a) the nature and extent of his service-connected PTSD; and (b) the nature and etiology of any skin condition he may have.  In January 2011, the AMC initiated a request to have the Veteran scheduled for VA examinations in connection to his claimed disorders.  The examinations were completed in March 2011, and copies of the VA examination reports as well as the Veteran's updated VA treatment records have either been associated with his claims file or scanned within the Virtual VA record system.  While the Board finds the examination report in connection to the Veteran's PTSD claim to be adequate, unfortunately, and for the reasons discussed in further detail below, the March 2011 opinion obtained in connection to his claim for service connection for a skin condition is not an adequate one.  

During the pendency of the Veteran's appeal, and specifically in the April 2012 rating action, the Decision Review Officer (DRO) at the Appeals Management Center (AMC) increased the disability evaluation for the service-connected PTSD to 70 percent disabling, effective from November 17, 2009.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  As the Veteran has not been granted the maximum benefit permitted under the regulations, this increased rating claim remains on appeal.  AB v. Brown, 6 Vet. App. 35.  

In addition, after a thorough review of the claims file, the Board finds that further procedural and evidentiary development of the issues on appeal is necessary prior to a final adjudication of this appeal.  For the reasons set forth below, this appeal is being REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

As previously discussed in the Introduction, the January 2011 Board Remand instructed the Agency of Original Jurisdiction (AOJ) to schedule the Veteran for a VA examination in connection to his claimed skin disease on his arms, back, and wrist, to determine whether he had any type of skin disorder that was etiologically related to his military service.  In the Remand instructions, the Board specifically directed the examiner 1) to identify the nature of any current skin condition of the Veteran's arms, back, wrist and face, and provide diagnoses for all such identified disorders; and 2) to determine the likelihood that any currently-diagnosed skin disorder(s) is/are causally or etiologically related to his military service, to include his conceded herbicide exposure.  

The Veteran was afforded a VA examination in connection with his skin disease in March 2011.  Based on his discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with seborrehic dermatitis and epidermal inclusion cyst, and determined that the Veteran's current epidermal inclusion cyst "is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge including alleged Agent orange exposure. . . ."  The examiner further determined that the Veteran's epidermal inclusion cyst is at least as likely as not a result of his predisposition to epidermal inclusion cyst and/or seborrehic dermatitis and "was not caused by and/or worsened by an already service connected disability."  According to the examiner, the record showed conflicting reports from the Veteran about being sprayed with Agent Orange in service, and the in-service incidents described by the Veteran focused on the "excision of sebaceous and/o epidermal inclusion cysts, not acne lesions."  The remainder of the opinion focuses on the various time periods the Veteran was diagnosed with epidermal inclusion cyst and seborrehic dermatitis, and the underlying reasons why these skin disorders affected certain areas of the Veteran's body more so than others.  The examiner ultimately concluded that "it is less likely as not that exposure in 1991 would result in an epidermal cyst that started in 2004" (emphasis added).  

The Board not only finds that the examiner did not provide a thorough rationale in support of his opinion, but also notes that the medical opinion appears to be based on an inaccurate understanding of the Veteran's medical history.  While the examiner cited to the record and referenced the Veteran's medical history, the examiner failed to elaborate as to how this history, helped him (the examiner) to arrive at his determination.  Instead, the examiner focused on explaining why he diagnosed the Veteran with certain skin disorders as opposed to others, and the reasons as to why the Veteran's skin condition is worse in certain areas rather than others.  In addition, the examiner relied on the Veteran's conflicting report regarding when he was sprayed with Agent Orange as one of the bases for his (the examiner's) conclusion.  The Board finds this particular explanation to be invalid and inadequate given that the Veteran had service in Vietnam, and the Board has already acknowledged and conceded in-service herbicide exposure.  

Additionally, the examiner mistakenly referred to the 'excision of the sebaceous and/or epidermal inclusion cysts' as in-service events, even though the medical evidence of record clearly shows that these procedures occurred several decades after service.  Indeed, the May 2004 Operative report and laboratory records reflect that the Veteran underwent an excision of an abscess on his right chest wall, which was subsequently biopsied and revealed to be an epidermal inclusion cyst.  An August 2007 VA treatment report reflects that the Veteran underwent a general examination, the results of which showed he had multiple areas of cyst formation on his skin, with old excisions and blackhead formations on the anterior and posterior chest and back.  There is nothing in either report which indicates that these excisions and formations occurred in service.

Furthermore, in concluding that "it is less likely as not that exposure in 1991 would result in an epidermal cyst that started in 2004", the Board is left to wonder whether this was a typographical error, or whether the examiner was referring to another post-service event wherein the Veteran may have had herbicide exposure.  The Veteran's personnel records confirm the Veteran's service in Vietnam during the Vietnam era.  As such, he is presumed to have been exposed during service to certain herbicide agents, including Agent Orange.  However, further review of the claims file is negative for any mention of, or reference to, another post-service incident or event wherein the Veteran may have had herbicide exposure.  In addition, the Board notes that the examiner failed to discuss whether the Veteran's in-service May 1970 sick call treatment visit, wherein he was treated for a rash on his chest, was an early manifestation of any of the currently diagnosed skin disorders.  Finally, the Board notes that, while the examiner provided an etiological opinion concerning the relationship between the Veteran's epidermal inclusion cysts and service, he failed to provide an etiological opinion regarding the Veteran's seborrehic dermatitis.  The January 2011 Remand requested an etiological opinion for any currently-diagnosed skin disorder(s).  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide a veteran with a medical examination, it must ensure that such examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

A medical opinion is sustained by the quality of the rationale used to support it, and the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 201 (2008) (noting that "a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  

In this case, the Board finds that the VA examiner's reference to the incorrect date of herbicide exposure, inaccurate understanding of the facts surrounding the Veteran's medical history, as well as his failure to follow the Remand directives and to provide a thorough rationale as to why the Veteran's currently diagnosed skin disorder(s) is/are related to service, including his conceded in-service herbicide exposure, did render the March 2011 VA examination report inadequate with respect to this claim.  Therefore, the Board finds that another medical examination and opinion which provides a sufficient rationale and explanation for any conclusion reached is necessary for the purpose of determining the nature and etiology of the Veteran's skin condition.  38 C.F.R. § 3.159 (c) (4).  

The United States Court of Appeals for Veterans Claims (Court) has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders."  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.  

In addition, since the time of the prior remand in January 2011, new evidence has been associated with the Veteran's claims file which shows that he may currently be in receipt of disability benefits from the Social Security Administration (SSA).  See November 2009 VA Mental Health Consultation report.  Upon remand, therefore, the RO should ascertain whether the Veteran is in receipt of SSA disability benefits and, if so, should attempt to procure copies of any such decision and the medical records used in support of that determination.  When VA has notice that the Veteran is receiving disability benefits from the SSA and that records from that agency may be relevant, VA has a duty to acquire a copy of the decision granting SSA disability benefits, and the supporting medical documents on which the decision was based.  See Hayes v. Brown, 9 Vet. App. 67 (1996); 38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002), 38 C.F.R. § 3.159(c)(2) (2011).  Therefore, on remand, VA should acquire a copy of the decision granting SSA disability benefits, as well as copies of the medical records used in the determination of benefits made to the Veteran by SSA.  

Accordingly, the case is REMANDED for the following action:

1. Determine whether the Veteran is in receipt of SSA disability benefits.  If so, obtain and associate with the claims file a copy of the SSA decision awarding disability benefits to the Veteran as well as the medical records relied upon concerning that determination.  All such available documents should be associated with the claims file.  All efforts to obtain these records should be fully documented, and SSA should provide a negative response if these records are not available.  

2. Once these records have been retrieved and associated with the claims file, the Veteran should be scheduled for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of any skin disorder present.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and a physical examination of the Veteran, the examiner should identify any current skin disorder(s) present and provide diagnoses for all identified disability(ies).  For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise causally or etiologically related to the Veteran's military service, including but not limited to his presumed exposure to herbicides while serving in Vietnam from June 1969 to June 1971 and to the May 1970 in-service episode of treatment for a rash on his chest.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

Clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.	Then, readjudicate the issues of entitlement to an initial increased rating for PTSD, evaluated as 50 percent disabling from July 16, 2007 to November 16, 2009, and as 70 percent disabling since November 17, 2009, and entitlement to service connection for a skin disease on the arms, back, and wrist, to include as secondary to in-service herbicide exposure.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  


